DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph [0039], line 5, “defines” should be replaced by --defined--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8, and 9 applicant defines the ribs as “arranged horizontally relative to the longitudinal axis”, which renders the claims vague and indefinite, since “horizontally” does not make sense in the current context.  Initially, it is noted that the “in-use” arrangement of the insert assembly, as shown in Fig. 1A of the application would have the longitudinal axis of the insert assembly aligned horizontally.  As such, the ribs of the device would extend vertically in the embodiment of Fig. 1A.  However, the assumption of the undersigned is that the device would likely function in almost any orientation, with the longitudinal axis being either horizontally aligned, vertically aligned, or at an angle to a horizontal or vertical axis.
In any event, the disclosure, including the specification and drawings of the instant application, appears to support an insert assembly having a longitudinal axis, along which a series of inserts would extend, the inserts being defined by a unitary cylindrical shell, or two semi-cylindrical attachable shell portions, the shell or shell portions having circumferential ribs extending radially, inwardly from the inner surface of the shell or shell portions of the insert, the ribs being arranged to extend “transversely relative to the longitudinal axis” of the insert assembly.  Applicant should amend the claims to more accurately define the orientation of the internal ribs relative to the longitudinal axis of the device, in light of the above discussion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by McClimond ‘285.
McClimond ‘285 (Figs. 1 and 2; paragraphs [0004], [0010]-[0011]) teaches an insert (claim 9) for a foaming assembly including first and second semi-cylindrical shell portions (see Fig. 2), which are releasably coupleable to one another by coupling features (240A,240B) to constrain the shell halves from axial and rotational movement, to maintain fibrous pad (claim 15) elements (220) tightly confined within the assembled shell halves (claim 16).  The plurality of porous pads (220) are confined within the shell halves against axial movement by engagement with rib elements (210A,210B) that extend inwardly from the inner shell surfaces toward the longitudinal axis of the device.
The ribs are spaced axially along the device and at least two ribs engage each of the pad elements (claims 10 and 11) to hold the pad elements in place.  The ribs (210A,210B) extend integrally from the shell halves (200A,200B), as required by instant claim 12.  As shown by Fig. 2 of the reference, the pad elements (220) may be constructed having different thicknesses to fill the different sized spaces between adjacent rib structures (claim 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McClimond ‘285 taken together with Hirose et al.
McClimond ‘285 (Figs. 1 and 2; paragraphs [0004], [0010]-[0011]) as applied above substantially disclose applicant’s invention as recited by instant claims 14, 17, and 18, except for the pads being wider than the insert inlet and outlet widths, as recited by claim 14, the insert being held within an insert cavity of a housing, the housing having an inlet and outlet, as recited by claim 17, and the housing having an insert entry port allowing inserted of the insert into the insert cavity of the housing and the housing having a cap covering the insert entry port, as recited by instant claim 18.
Hirose et al (Fig. 1) disclose a fluid mixing assembly similar to that of McClimond ‘285, wherein the mixing insert assembly (7,11) is housed within an insert holding cavity of housing (1), the housing having inlet and outlet means (12,16) fluidly coupled to the pad structures of the insert assembly, as required by claim 17, the inlet and outlet means of the housing that are smaller in width than the mixing pad elements (7,11) within the insert assembly (claim 14), with insert entry port covered by cap means (4), as required by instant claim 18.  It would have been obvious for an artisan at the time of the filing of the application, to provide an insert containment assembly capable of securing the insert assembly of McClimond ‘285, in a stably constructed housing, in view of the teaching of Hirose et al, since such would provide a fluid tight structure capable of delivering a uniformly produced foam.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to disclose or suggest the plural inserts being releasably coupled to one another to form an insert assembly, the inserts having shell structures defining channels therethrough, the shells each having plural ribs extending along an interior surface thereof to grip and hold porous pad structures within the channels, the ribs being arranged transversely to the longitudinal axis of the serially arranged inserts.
Claims 19 and 20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable based upon its dependency upon an allowable claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/12-15-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776